Title: Virginia Delegates to Benjamin Harrison, 4 October 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Prince Town Octr. 4th 1783
The last Post brought us your Excellencys favor of the 19th Ultimo. The Information which it Containd relative to the Pennsylvanians setling on the N. W. of the Ohio, we thought it our Duty to lay before Congress, and at the same time moved that it might be recommended to that State to take the most effectual measures to restrain its Citizens from a Measure which your Excellency seemd apprehensive might produce so many Evils to our State in Particular, and which we could not but think might be highly prejudicial to the Union in General. the fate of our Motion by no means answerd our Expectations, as you will see by the Enclosed vote. the Chief Arguments against adopting it were, that Pennsylvania had already used every means in her power for that Purpose, that Congress had Issued a Proclamation prohibiting persons from Setling on Lands within the boundaries of the United States & out of the limits of any of them, That such a resolution wd. reflect on the State of Pennsylvania, as it wd suppose that State to have been at least inattentive to a Subject which nearly concernd her own as well as the Welfare of the States in General, and that Congress had under consideration at this time the General arrangement of Indian affairs in which that Subject would be considered more comprehensively, and only waited for the Confirmation of the acceptance of the Cession by our Assembly to take Vigorous and effectual measures to put a stop to the Evils which wd. result from such irregular Proceedings. We have thought fit to Explain to your Excellency our Conduct in this Matter and hope that our Zeal for the Welfare of the State will apologize for it on the one hand & that the reasons above mentiond, will be deemd Valid on the other
We Enclose Your Excellency the Answers of Congress respecting the Guards & Vessels intended to be kept up, which have but lately passed, owing to the numerous important Subjects which have claimd the attention of Congress. we think it our Duty to transcribe for the Information of the Legislature some Paragraphs (in the Joint letter of our Ministers for treating of Peace) Explanatory of the Sense of some of the Preliminary Articles which have been heretofore P[ub]lishd, which Explanations they have given at the desire of Congress, as follows
Extract from the Joint Letter of Mr. Adams, Mr. Franklin & Mr. Jay dated July 18th 1783.
“The Words—for restoring the Property of Real British Subjects were well understood and Explaind between us (viz the Negotiators on both Sides) not to mean or comprehend American Refugees. Mr. Oswald & Mr. Fitzherbert know this to have been the case; and will readily Confess and admit it. this mode of Expression was preferred by them as a more delicate mode of Excluding those refugees and making proper distinctions between them and the Subjects of Britain whose only Particular Interest in America consisted in holding Lands and Property there.
The 6th Article viz where it declares that no future Confiscations shall be made &c &c. ought to have fixed the time with greater Accuracy We think the most fair and true Construction is that it relates to the date of the Cessation of Hostilities. We are Surprized to hear that any doubts have arisen in America respecting the time when the Cessation of Hostilities took Place. It most certainly took Place at the Expiration of one month after the date of that declaration in all parts of the World, whether Land or Sea that lays North of the Latitude of the Canaries The Ships afterwards taken from us in the more Northerly Latitudes ought to be reclaimed and given up. we shall apply to Mr. Hartley on this Subject, and also on that of transportation of Negroes from New York contrary to the Words and Intention of the Provisional Articles.”
   
   thus far the Joint letter


We Send Yr. Excellency the Papers containing the Proclamations of the King of Great Britain & the W. Indies Calculated to check our growing Commerce & Marine. it is conjectured that France will adopt some measures of a Similar nature. Shd. Britain or any other power, persevere in such a System of Commercial Politics we Imagine Congress will address the States either to adopt themselves or to enable Congress to adopt Regulations to counteract them, but this we do not advance as a certainty. It is easy to perceive how these regulations of Great Britain or France may embarrass our Commerce. It remains to be tried whether they themselves will not first and most Sensibly feel the effects of what we esteem an Ill Judged Policy. we are with the most perfect respect Sr.
Yr Excell’ys most obedt. Servts
Theok. BlandArthur LeeJohn F Mercerexcept as to the first paragraph
